Title: To Alexander Hamilton from James McHenry, 12 July 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department July 12. 1799.
          
          Inclosed is an extract of a letter from the Pay Master General received this morning—
          You may perhaps think it adviseable to issue orders to direct a Choice of a regimental Paymaster to the Second regiment provisionally to take effect in the event of Lieut Thompsons demise, that as little time as possible may be lost in providing for the pay of the Troops on the lakes.
          I am Sir with great respect Your obed Servant
          
            James McHenry
          
          Major Genl. Hamilton
          
            Extract of a letter from Caleb Swan Paymaster General to the Army of the United States to the Secretary of War, dated
            “Pittsburg, July 5. 1799.
            Captain Vance has written to me that he is unavoidably detained and cannot meet me here for two or three weeks, this circumstance, added to others induce me, with some regret to move on to the Seat of Government without completing my arrangements here so far as you directed and I intended. It is an unpleasant circumstance for me to leave money here without being regularly discharged from my responsibility for it, in addition to this Mr. Thompson the Paymaster of the second Regiment would before this time have taken a large quantity of it off my hands for the pay of the Troops on the Lakes, had he not unfortunately been taken sick here—his Pay-Rolls have been completed several days, and nothing is now wanting on my part, but his Signature to the receipts, which he is unable to make, and from the Symptoms of his disorder, which this morning have become more particularly unfavorable there cannot be a rational hope of his recovery, in short I think he cannot survive many days. Thus the payment of Detroit, Fort Wayne & Michilimackinac will stand suspended until a new paymaster be appointed by the Regiment.”
          
        